Per Curiam:

*156The construction placed upon section 10 of chapter 98, Session Laws of 1915, by the District Court of Huerfano County in the above entitled cause is brought here, by the People, through the District Attorney, for review, the contention being that the interpretation given that section is wrong.
We are of opinion in view of the passage of the so-called “Bone Dry” prohibition law of Colorado on November 5th, 1918, which became effective on December 16th next thereafter, that the question presented is moot, and therefore should not be determined. The legislation in question undoubtedly has been superseded by the initiated law upon this general subject, and that section therefore has now no force or effect and affords no right or protection in any case. The writ of error should be and therefore is dismissed.